Case 2:18-cv-06043-GW-AFM Document 84 Filed 03/16/20 Page 1 of 3 Page ID #:2627



 1   SHOOK, HARDY & BACON LLP
     Michael L. Mallow (SBN 188745)
 2   mmallow@shb.com
     Rachel A. Straus (SBN 268836)
 3   rstraus@shb.com
     2049 Century Park East, Suite 3000
 4   Los Angeles, CA 90067
     Tel: (424) 285-8330
 5   Fax: (424) 204-9093
 6   Attorneys for Defendant
     American Honda Motor Co. Inc.
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     BILL SCHEPLER and ADRIAN                Case No. 2:18-CV-6043-GW-AFM
12   GARCIA, individually and on behalf of )
     all others similarly situated,        ) Assigned to: Hon. George H. Wu
13                                         )
                   Plaintiff,              ) STIPULATION TO STAY CLASS
14                                         ) CERTIFICATION DEADLINES FOR
     vs.                                   ) ONE MONTH
15                                         )
     AMERICAN HONDA MOTOR CO., ) Third Amended Complaint Filed: August
16   INC.,                                 ) 9, 2019
                                           )
17                 Defendant.              )
                                           )
18                                         )
                                           )
19                                         )
20
21
22
23
24
25
26
27
28

              STIPULATION TO STAY CLASS CERTIFICACTION DEADLINES FOR ONE MONTH
Case 2:18-cv-06043-GW-AFM Document 84 Filed 03/16/20 Page 2 of 3 Page ID #:2628



 1         In light of the current public health crisis relating to the coronavirus pandemic1,
 2   Plaintiffs Bill Schepler and Adrian Garcia (“Plaintiffs”) and Defendant American
 3   Honda Motor Co., Inc., (“AHM”) (collectively “Parties”) in the above-captioned
 4   matters stipulate and agree as follows:
 5         WHEREAS pursuant to the Court’s October 11, 2019 Order (Dkt. # 72),
 6   Plaintiffs filed their motion for class certification on March 9, 2020, including three
 7   expert reports;
 8         WHEREAS per the Court’s October 11, 2019 order, the remaining
 9   briefing/hearing schedule for Plaintiffs’ motion for class certification is as follows:
10         •      April 8, 2020: Deadline for AHM to file its Opposition to Plaintiffs’
11   Motion for Class Certification and Expert Reports.
12         •      April 29, 2020: Deadline for Plaintiffs to file Reply ISO Motion for
13                Class Certification.
14         •      May 11, 2020: Hearing on Plaintiffs’ Motion for Class Certification.
15         WHEREAS during this time, both parties expect to take expert depositions,
16   which would require travel, and may require attendees to sit in close quarters during
17   the depositions;
18         WHEREAS, due to office closures, including AHM’s outside counsel’s office,
19   school closures, and other impacts of the virus on daily life, the ability of many of the
20   experts, staff, and attorneys involved in this action to devote the necessary resources
21   to this case has been compromised;
22         WHEREAS the parties met and conferred and agreed for the health and safety
23   of everyone involved in this case, subject to Court approval, to stay the class
24   certification deadlines for one month;
25         WHEREAS the parties further agree, subject to Court approval, that, on or
26
     1
      On March 11, 2020 the World Health Organization declared the coronavirus
27   (COVID-19) a global pandemic. (https://www.who.int/dg/speeches/detail/who-
     director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-
28   2020)
                                                 2
                STIPULATION TO STAY CLASS CERTIFICATION DEADLINES FOR ONE MONTH
Case 2:18-cv-06043-GW-AFM Document 84 Filed 03/16/20 Page 3 of 3 Page ID #:2629



 1   before April 13, 2020, the parties will file a stipulation with a proposed revised
 2   briefing schedule.
 3         IT IS HEREBY STIPULATED by and between the parties, through their
 4   respective undersigned counsel, and subject to Court approval, to stay class
 5   certification deadlines for one month and to submit a proposed revised briefing
 6   schedule to the Court on or before April 13, 2020.
 7
 8   Dated: March 16, 2020                           Respectfully submitted,
 9                                                   /s/ Rachel A. Straus
                                                     Michael L. Mallow
10                                                   Rachel A. Straus
                                                     SHOOK, HARDY & BACON LLP
11
                                                     Attorneys for Defendant American
12                                                   Honda Motor Co. Inc.
13
14   Dated: March 16, 2020                           Respectfully submitted,
15                                                   /s/Kolin Tang
                                                     James C. Shah
16                                                   Kolin Tang
                                                     SHEPHERD, FINKELMAN, MILLER
17                                                   & SHAH, LLP
18                                                   Robert W. Murphy
                                                     MURPHY LAW FIRM
19                                                   Ryan R. Frasher
                                                     THE FRASHER LAW FIRM PC
20
                                                     Attorneys for Plaintiffs and the
21                                                   Proposed Class
22   SO ORDERED:
23
     DATED: ____________
24                                          Honorable George H. Wu
                                            United States District Court Judge
25
26
27
28
                                                 3
                STIPULATION TO STAY CLASS CERTIFICATION DEADLINES FOR ONE MONTH
